ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-394 and 00-024, recommending the disbarment of KEVIN J. DALY of CLARK, who was admitted to the bar of this State in 1980, and who has been suspended from practice since February 8, 1999, pursuant to Orders of the Court filed January 15, 1999, and January 9, 2001, for violating RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate), RPC 1.15(knowing misappropriation), RPC *2011.16(d)(failure to return unearned retainer and failure to protect client’s interest following termination of representation), RPC 5.5(a)(practicing while suspended), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(e) (implying ability to improperly influence a government agency or official) and Rule 1:20-20 (failure to inform clients of suspension);
And KEVIN J. DALY having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that KEVIN J. DALY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a' permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that KEVIN J. DALY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.